Citation Nr: 0510128	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  00-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease. 
 
2.  Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant had verified active duty service from August 
1984 until February 1987, and from July 1988 until April 
1994.  There appears to be a prior period of unverified 
service in the Naval Reserve from February 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1999 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) that, among other things, denied service 
connection for a heart condition and eye disability.

This case was remanded by a decision of the Board dated in 
July 2001 and is once again before the Board for disposition.

In a statement to the RO received in October 2001, the 
veteran appears to raise the issue of service connection for 
hepatitis.  This matter is not properly before the Board, and 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran does not have heart disease, other than 
already service-connected hypertension.  

2.  The veteran's current eye condition is hyperphoria with 
floaters, which constitutes refractive error.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131 5107 (West 2002 & Supp. 2004); 
38 C.F.R. § 3.303 (2004).

2.  A current eye disability was not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  As evidenced by the March 2000 statement of 
the case and the December 2004 supplemental statement of the 
case, the appellant and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate his 
claims, and the evidence which has been considered in 
connection with his appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the veteran dated in 
November 2002, the RO informed him of what the evidence had 
to show to establish entitlement to service connection for 
the claimed disabilities, what medical and other evidence the 
RO needed from him, what information or evidence the 
appellant could provide in support of the claim, and what 
evidence VA would try to obtain for him.  

The November 2002 letter invited him to submit relevant 
evidence, and thereby put him on notice to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims as evidenced by scheduling him for 
VA examinations in 1998, 1999 and January 2003 and February 
2003, and by having the case reviewed by VA physician for 
opinions in October 2003.  See 38 U.S.C.A. § 5103A(d).  

The veteran's representative has contended that the October 
2003 opinion was inadequate because the examiner reported 
that a cardiovascular problem had been noted in service, and 
expressed an opinion that it had pre-existed service and not 
been aggravated; but did not consider whether there was clear 
and unmistakable evidence that it had pre-existed service and 
not been aggravated.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 
25,179 (2004).  However, as will be discussed in greater 
detail below, the October 2003 opinion noted only a history 
of hypertension and syncope, conditions for which service 
connection has already been established.  The examiner did 
opine that although the syncope was discovered in service, it 
was not aggravated in service.  This portion of the opinion 
is irrelevant, inasmuch as service connection has been 
established for syncope.

The case was remanded by the Board in July 2001.  Private 
medical records have been submitted and made available.  
Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).  The 
claims are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

1.  Service connection for a heart condition.

The service medical records reflect that the veteran was 
afforded treatment and extensive work-up for symptoms that 
included atypical chest pain, lightheadedness, heart 
palpitations and refractory elevated blood pressure readings 
during his second tour of duty.  Of note is an undated 
clinical entry indicating that the veteran suffered cardiac 
arrest in Sasebo, Japan.  Final diagnoses of vasodepressor 
syncope, esophageal spasm/reflux and hypertension were 
rendered for which he was placed on medication.  On 
cardiology consultation in November 1993, it was noted that 
virtually no significant findings from a cardiac standpoint 
were shown.  The veteran was placed on the Temporary Duty 
Retirement List on the basis of vasodepressor syncope, and 
esophageal spasm secondary to gastroesophageal reflux 
disease.

The post service record contains a medical report from K. B. 
Horwitz, M.D., in which it was noted that the appellant had 
had several episodes of blackouts and had undergone 
evaluation by a cardiologist, including cardiac 
catheterization.  The coronary arteries were reported to be 
normal, and he had a negative ergotamine challenge.  It was 
found that a positive tilt test was consistent with 
vasodepressor syncope.  

The veteran underwent a VA heart and hypertension examination 
in April 1998.  He recounted a history of going into cardiac 
arrest for four minutes after accidental exposure to gas 
fumes in November 1986 in service.  He stated that he was 
resuscitated in the hospital but did not recall anything.  
The appellant stated that in 1988, he began to have 
blackouts, along with symptoms of lightheadedness, tingling 
and shortness of breath that were diagnosed as vasodepressor 
syncope for which he was started on medication.  He related 
that he currently felt much better, but that he had had 
several falls, injuring his head, hand and back as a result 
of syncope.  

The examiner noted that the appellant had had work-up and 
investigation at Bethesda Naval Hospital where he went every 
six to seven months for follow-up, and suggested that those 
records be obtained before initiating further study.  An X-
ray performed in April 1998 revealed a normal heart and 
mediastinal shadows.

The veteran was afforded a VA heart examination in June 1999.  
He reported that he had occasional chest tightness or 
discomfort that was relieved by nitroglycerin which he used 
twice a week.  On physical examination, blood pressure was 
132/72 with a pulse rate of 58.  Heart sounds were of fair 
quality and no murmurs were present.  There was no cardiac 
enlargement to percussion.  The veteran had normal sinus 
rhythm.  

Following examination, the pertinent diagnosis was a history 
of cardiac arrest.  The examiner noted that diagnostic 
studies including an electrocardiogram, lipid profile and 
stress test would be accomplished to further evaluate the 
veteran's cardiac status.  No test results accompanied the 
examination report.

By rating action dated in August 1999, service connection was 
granted for esophageal spasm.  

Subsequently received, was the final periodic evaluation for 
a Report of a Medical Board dated in March 1999, that 
contained a recommendation for permanent medical retirement 
from service for diagnoses of vasodepressor syncope, and 
gastroesophageal reflux disease with esophageal spasm.  It 
was noted that work-up in the past included a cardiac 
evaluation with Holter monitor, loop monitor, echocardiogram 
and cardiac catheterization with ergotamine challenge testing 
in 1990.  It was reported that the results of those studies 
were all normal, and failed to reveal any specific etiology 
for the veteran's symptoms.

By rating action dated in March 2000, service connection for 
hypertension was granted, effective from February 1998.

In an e-mail response dated in July 2000, a web-based 
physician based in the Netherlands discussed the possible 
inferences of the veteran's episode of cardiac arrest in 
service. 

By rating action dated in February 2001, vasodepressor 
syncope and hypertension were incorporated into a single 
disability for rating purposes.

Pursuant to Board remand, the veteran was afforded a VA heart 
examination in February 2003.  The veteran complained of 
sharp retrosternal chest pain without radiation.  He denied 
nausea, vomiting, shortness of breath, sweating and 
dizziness, as well as chest pain and dyspnea on exertion.  On 
physical examination, no jugular venous distension was 
observed.  The heart had regular rate and rhythm, and the 
first and second heart sounds were normal.  It was reported 
that a stress test was performed without evidence of 
significant electrocardiogram (EKG) changes.  It was noted 
that the veteran had an echocardiogram which showed that left 
ventricular size and ejection fraction were normal.  There 
was mild dilation of the aorta and mild mitral regurgitation.  
Following examination, diagnoses of hypertension, 
vasodepressive syncope, esophageal spasm and history of 
chronic hepatitis C were rendered. 

The case was further reviewed by a VA physician in October 
2003 for clarification of the veteran's cardiac status.  It 
was reported that the claims folder was reviewed, including 
the cardiology report from the February 2003 examination.  
The examiner provided a comprehensive chronology of the 
medical evidence dating from service.  Salient points noted 
and explained included the fact that vasodepressor syncope 
was not cardiac related.  It was related that the veteran had 
had a negative Holter monitor study, and had what was 
believed to be a vasovagal or vasodepressor syncope of a 
noncardiac origin.  

The results of VA diagnostic studies conducted in July 1999 
were associated with the claims folder showing a negative 
stress test for the level of activity obtained.

Legal Analysis

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The evidence in the instant case shows that other than 
hypertension, for which service connection is already in 
effect, the veteran does not have a current heart disease.  
The veteran has undergone extensive diagnostic testing over 
the years for cardiac purposes, and no cardiac pathology has 
been clinically found.  

On most recent VA examination of the evidence in October 
2003, the examiner clearly stated that the veteran's symptoms 
were related to vasodepressor syncope, for which service 
connection is also in effect, and that this disability was 
not cardiac in origin.   The Board observes that neither the 
veteran nor his representative has presented or alluded to 
the existence of any other competent evidence demonstrating 
current heart disease.  In the absence of evidence of the 
claimed disability, the weight of the evidence is against the 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. at 143.  
Consequently, service connection for a heart condition must 
thus be denied.  38 U.S.C.A. § 5107(b).

2.  Service connection for eye disability.

The veteran completed an Applicant Medical Prescreening Form 
dated in July 1983, in which he indicated that he wore 
glasses for reading and watching television, which were "not 
required for vision."  Upon examination in 1983, for 
entrance into service, distant vision (pen hole) was reported 
to be 20/30, correctible to 20/30/30 and 20/20 in the right 
and left eyes, respectively.  Near vision was shown to be 
20/40, correctible to 20/20, and 20/20 in the right and left 
eyes, respectively.  A vision defect was noted in the summary 
of diagnoses. 

The veteran underwent an eye examination in February 1984 
that disclosed uncorrected vision of 20/40 and 20/30 in the 
right and left eyes, respectively.  He was reported to have 
stated that right eye vision had always been 'lazy.'  It was 
noted that he had had his current glasses for several years.  
The veteran denied diplopia.  Following examination, it was 
recorded that he was "a right hyperphore" and was "an 
intermittent hypertrope" that he usually suppressed but 
could free up for short time periods.  It was added that a 
right exophoria component was also present and that a lateral 
change made little difference.  Mild right eye amblyopia was 
also noted.

The veteran was seen in the dispensary in July 1984, with 
complaints that included spilling paint thinner in the right 
eye.  He denied blurred vision.  Examination of the eyes 
disclosed no abnormality.  The right eye was flushed with a 
solution.  An assessment of paint thinner to right eye was 
recorded.  

A December 1985 optometry clinic record shows that the 
veteran was seen for complaints of headaches and eye fatigue 
at the end of the day.  It was note that his last eye 
examination was two years before.  Uncorrected distant vision 
was noted to be 20/30- and 20/20 in the right and left eyes, 
respectively.  Near vision was 20/20 in each eye.  Following 
evaluation, an impression of myopic astigmatism was rendered.  
A prescription for single lens vision correction was 
provided.  

Upon examination in January 1987 for separation from service, 
distant vision was shown to be 20/30 and 20/25 in the right 
and left eyes, respectively.  

The service medical records reflect that upon examination for 
enlistment into the Navy in 1988, the veteran's vision was 
recorded as 20/40, correctible to 20/20 in both eyes.  Near 
vision was 20/20 in each eye.  

An optometry clinic record dated in September 1992 indicated 
that the veteran was seen for complaints that included 
blurred distance vision of one year's duration.  An ocular 
history of battery acid injury to the right eye five years 
before was recorded.  Examination disclosed distance vision 
of 20/30-2 and 20/25-2 in the right and left eyes, 
respectively.  Near vision was 20/20.  Following examination, 
an assessment of CMA (compound myopic astigmatism) with 
hypertropia, right eye with occasional diplopia (vertical) 
when reading or driving was rendered.  Ocular health was 
noted to be normal otherwise.  

A clinical report dated in September 1998 was received from 
the Erie Eye Clinic in which it was noted that the veteran 
presented with a complaint of 'partial blindness.'  He sated 
that he had peripheral vision loss in the right eye that had 
occurred approximately 10 years before.  It was noted that 
the onset of such was somewhat vague, but that it could have 
possibly been due to battery acid or a head injury.  He also 
complained of blurred vision, particularly when driving at 
night.  

Physical examination disclosed uncorrected visual acuity of 
20/70 in the right eye and 20/40 in the left eye.  It was 
reported that visual acuity was correctible to 20/25 in the 
right eye and 20/20 on the left.  The examiner noted that 
both cycloplegic and manifest refraction were performed.  
Evaluation of the extraocular muscles revealed a mild 
vertical latent deviation of 4 prism diopters.  Stereoscopic 
acuity was deficient.  No other significant abnormality was 
indicated.  Impressions of myopia with astigmatism and right 
hyperphoria were rendered.  

The examiner stated that the veteran was given a prescription 
for an astigmatism and myopia correction with a prism in the 
right eye that should have improved his visual acuity and 
properly align his muscles.  It was noted that despite the 
fact that the veteran complained of a right visual field cut, 
the perceived visual field cut with confrontation perimetry 
was unable to be duplicated.  The examiner added that a 
visual field examination was scheduled on several occasions 
to document the existence of a visual field defect, but that 
the veteran declined to have it performed.  

The veteran was afforded a VA eye examination in January 
2003.  He stated that his visual acuity was stable with his 
current prescription of seven months.  He denied pain or 
discomfort, loss of vision, diplopia or headaches.  
Examination disclosed visual acuity without correction of 
20/25 in the right eye and 20/20 in the left eye.  
Stereoacuity was 200 seconds of arc.  The pupils and 
extraocular muscles were normal.  He had a small 4-prism 
diopter right hyperphoria.  Confrontation visual fields were 
normal.  Intraocular pressure was normal.  The anterior and 
dilated slit lamp examinations were within normal limits.  
Impressions of right hyperphoria and vitreous floaters were 
rendered.

The claims folder was reviewed by a VA examiner in October 
2003 for clarification purposes.  The ocular clinical history 
was chronicled.  The examiner referred to the veteran's 
statement in 1984, that he had had a lazy eye for some time.  
It was stated that hyperphoria was a refractory condition 
that was best treated by glasses or refraction.  It was not 
felt that this condition was aggravated by service or was the 
result of any disease of injury incurred in service.  The 
examiner also indicated that amblyopia was reported in 1984.  

Legal Analysis

The most recent evidence, namely the January 2003 examination 
and October 2003 opinion, shows that the veteran's current 
eye condition is hyperphoria with floaters.  The October 
2003, reviewer concluded that this condition was refractory, 
and treated by correction of refraction.  

Refractive error is not considered a disease or disability 
under applicable legislation.  38 C.F.R. § 3.303(c) (2004).  
Inasmuch as service connection is only available for diseases 
or disabilities, service connection is not available for 
refractive errors.  38 U.S.C.A. §§ 1110, 1131.

The only competent opinion is to the effect that the 
veteran's current eye condition, hyperphoria with floaters, 
is a refractive error.  Therefore, service connection is not 
available for this condition.  Further, the record shows, 
that floaters were not diagnosed in service and were first 
demonstrated almost 20 years after discharge from active 
duty.  There is no competent clinical evidence of record that 
floaters are causally related to any incident of service.  
See 38 C.F.R. § 3.303(d); Degmetich.  Therefore, service 
connection for such must be denied.

Although, amblyopia was indicated on one occasion during 
active duty in 1984, it has not been clinically noted since 
that time.  As service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service, service connection for amblyopia must be 
denied as no current eye disability of this nature is 
demonstrated.  See Degmetich v. Brown, Brammer v. Derwinski, 
supra. 

Myopia is also known as nearsightedness. Norris v. West, 11 
Vet. App. 219 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1094 (28th ed. 1994); see also DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 863 (26th ed. 1981) (defining 
myopia as "an error of refraction).  In any event, the 
current evidence does not report the presence of myopia.  In 
the absence of a showing that there is current myopia, 
service connection is precluded.

Accordingly, service connection for disabilities involving 
the eyes is not warranted.  The evidence is not equipoise as 
to warrant consideration of the benefit of the doubt 
doctrine. 38 U.S.C.A. § 5107(a).


ORDER

Service connection for a heart condition is denied.

Service connection for an eye disability is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


